

[keysightlogoa10.gif]
*** Confidential treatment has been requested with respect to certain portions
of this Agreement. Omitted portions have been filed separately with the
Securities and Exchange Commission.


KEYSIGHT AGREEMENT AMENDMENT    
 
Exhibit E08






EXHIBIT 10.3


Amendment #6 to Authorized Technology Partner
Program Agreement No. ANT76


by and between Electro Rent Corporation ("Electro Rent")
and Keysight Technologies, Inc. ("Keysight")
with an effective date of November 1, 2014


 
This Amendment to the above referenced Program Agreement (“Agreement”) is
executed by and between Keysight Technologies, Inc. (“Keysight”) and Electro
Rent Corporation (“Electro Rent”) effective the 1st day of December 2009 (the
“Effective Date”).
The following modifications are hereby made to the Program Agreement:
1.
The following 2 (two) RMU’s have been added to the contract:

RMU Description
RMU #
Notes - i.e., example of products included
[***]
[***]


[***]


[***]


[***]


[***]







ALL OTHER TERMS AND CONDITIONS OF THE REFERENCED AGREEMENT REMAIN UNCHANGED AND
ARE IN FULL FORCE AND EFFECT.


EFFECTIVE DATE: November 1, 2014




 
AGREED TO:
 
AGREED TO:
Customer:
Electro Rent Corporation
 
Keysight:
Keysight Technologies, Inc.
 
/s/ Meryl Evans
 
 
/s/ Jennifer Baker
 
Authorized Representative Signature
 
 
Authorized Representative Signature
Name:
Meryl Evans
 
Name:
Jennifer Baker
Title:
VP
 
Title:
Contracts Specialist
 
 
 
 
 
Address:
6060 Sepulveda Blvd
 
Address:
9780 South Meridian Blvd.
 
Van Nuys, CA 91411
 
 
Englewood, CO 80112
 
 
 
 
 








[***] - Confidential portions of this document denoted by [***] have been
redacted and filed separately with the Securities and Exchange Commission.


E08
Revision Date 01-August-2014




 
Page 1 / 1
Revision Number 1
Printing Date 19 November 2014




